744 So. 2d 1130 (1999)
Jeffrey L. CORBITT, Appellant,
v.
STATE of Florida, Appellee.
No. 98-03714.
District Court of Appeal of Florida, Second District.
October 22, 1999.
Robert W. Attridge, Jr., New Port Richey, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Stephen D. Ake, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Jeffrey L. Corbitt appeals the final judgment after a jury found him guilty of seven charges. We affirm, but remand this case to the trial court to enter a written order of competency.
Corbitt correctly argues that when a defendant is adjudged incompetent and committed to a state hospital, and then subsequently is found competent, the trial court must enter a written order finding the defendant competent. See Fla. R.Crim. P. 3.212(c)7. However, as noted by this court in Marshall v. State, 351 So. 2d 88, 88 (Fla. 2d DCA 1977), where the trial court has entered an oral finding that the defendant is competent, but no written order of competency has been entered, the proper remedy is to affirm the judgment and to remand the case to the trial court for entry of a nunc pro tunc order finding the defendant competent to stand trial.
We affirm the final judgment, but remand this case to the trial court to enter a nunc pro tunc order finding Corbitt competent to stand trial.
CAMPBELL, A.C.J., and PARKER and GREEN, JJ., Concur.